In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-20-00173-CV
             ___________________________

CARL O’NEAL AND SOS ENERGY SERVICES, LLC, Appellants

                              V.

                 FRANK DALE, Appellee



          On Appeal from the 342nd District Court
                  Tarrant County, Texas
              Trial Court No. 342-300995-18


           Before Birdwell, Bassel, and Wallach, JJ.
           Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      In four issues, Appellants Carl O’Neal1 and SOS Energy Services, LLC

challenge the trial court’s venue and summary-judgment rulings, as well as the findings

made after a bench trial and the judgment predicated on those findings that awarded

damages to Appellee Frank Dale. The issues that Appellants raise and our reasons for

overruling them are as follows:

          • Appellants’ first issue challenges the trial court’s failure to transfer this

             case to a more convenient venue. That ruling is not subject to appellate

             review.

          • Carl’s first issue2 raises factual sufficiency challenges to the trial court’s

             damage award, claiming that the trial court failed to credit evidence that

             undermines the award. This issue is a disagreement with the trial court’s

             credibility determinations. The applicable standards of review prohibit

             us from reappraising those determinations.




      1
       Throughout the remainder of the opinion (other than in some block quotes),
we refer to Carl O’Neal by his first name to avoid confusion because Carl’s son, Colin
O’Neal, was also a party to the suit and testified at trial.
      2
        The second and third issues in Appellants’ brief appear to challenge only the
damage award against Carl and not the one against SOS. We therefore treat these as
Carl’s first and second issues.

                                            2
          • Carl’s second issue raises challenges to the evidence that the trial court

             relied on to support its damage award. Carl has waived the issue both by

             inadequate briefing and by failing to object to the challenged evidence at

             trial. Finally, the subsidiary arguments that Carl raises in this issue also

             constitute an unreviewable disagreement with the trial court’s credibility

             determinations or are not borne out by the record.

          • Appellants’ second issue challenges the trial court’s granting of a no-

             evidence motion for summary judgment that determined that they

             should take nothing on their counterclaim for breach of contract against

             Dale. Because Appellants failed to respond to the motion with any

             evidence of a viable measure of damages, the trial court properly granted

             the summary-judgment motion.

Thus, we affirm the trial court’s judgment.

                      II. Factual and procedural background

      The trial court made findings of fact and conclusions of law. Carl challenges

only a portion of the one finding that sets the value of the property that underlies

Dale’s damage claim. Because the findings are mostly unchallenged and because they

do an efficient job of describing the background of the controversy, we quote them in

their entirety (with the exception of one finding that deals with attorney’s fees):

      1. Frank Dale, Carl O’Neal, and Colin O’Neal were members of SOS
      Energy Services, LLC (“SOS”). Carl O’Neal was responsible for the


                                              3
day-to-day operations of SOS. Carl O’Neal also had possession of, and
control over, the vehicles and other equipment of SOS.

      2. On or about June 22, 2016, SOS executed a promissory note
(the “Note”) in favor of Happy State Bank (“[Happy Bank]”). Dale and
the O’Neals executed guaranty agreements under which they each
guaranteed SOS’s performance of its obligations under the Note.

      3. SOS subsequently defaulted on the Note.

       4. On May 22, 2017, [Happy Bank] filed suit against Dale and the
O’Neals (the “Guaranty Lawsuit”). [Happy Bank] alleged that Dale and
the O’Neals were jointly and severally liable to [Happy Bank] for the
amounts owed by SOS under the Note based upon the guaranty
agreements signed by each of them. Carl O’Neal and Colin O’Neal are
referred to collectively herein as “the O’Neals[.”]

       5. Dale filed an answer to [Happy Bank]’s claims[] and also
asserted cross-claims against both Carl O’Neal and Colin O’Neal.

       6. On April 18, 2018, [Happy Bank], Dale, and the O’Neals
participated in mediation in the Guaranty Lawsuit. At the conclusion of
the mediation, the parties entered into a Mediated Settlement Agreement
(the “Settlement Agreement”). Under the terms of the Settlement
Agreement, Dale agreed to pay [Happy Bank] the sum of $180,000.00
pursuant to his guaranty agreement (the “Guaranty Payment”). The
O’Neals agreed that SOS would relinquish to Dale the equipment of
SOS in its possession.

       7. Dale paid the Guaranty Payment to [Happy Bank] in full. Dale
also dismissed his cross[-]claims against the O’Neals.

       8. SOS had possession of equipment worth hundreds of
thousands of dollars. The equipment in the possession of SOS included
vehicles, trailers, generators, pipe threaders, pressure washers, fusing
machines, and miscellaneous tools and other equipment.              Carl
O’Neal[—]a managing member of SOS[—]had possession of, and
control over, the equipment in the possession of SOS.

      9. Other than two stripped-down trucks, the O’Neals and SOS
did not relinquish any equipment of SOS to Dale as agreed to in the

                                   4
      Settlement Agreement. The fair market value of the equipment that the
      O’Neals and SOS failed to relinquish to Dale is $264,461.00.

             10. Carl O’Neal admitted that he has possession of equipment of
      SOS[—]including a Nitro power washer and miscellaneous tools[—]that
      he did not turn over to Dale as agreed in the Settlement Agreement.

             11. Carl O’Neal claimed that certain vehicles owned by SOS were
      returned to the seller and/or sold to third parties[] and that proceeds
      from such sales or other dispositions were paid directly to [Happy Bank]
      or paid by SOS to [Happy Bank] and applied to the amounts due on the
      Note. Carl O’Neal presented no documentary evidence of any such sale
      or other disposition[] or of any proceeds from any such sale or other
      disposition being received by SOS, paid to [Happy Bank], or applied to
      the amounts due on the Note.

      Predicated on the quoted findings, the trial court concluded that Carl owed a

fiduciary duty to Dale, and that duty obliged Carl “to explain any loss or

disappearance of the equipment that was in his possession or subject to his control.”

The trial court then concluded that Carl’s failure to relinquish or to cause SOS’s

failure to relinquish the equipment that SOS possessed breached the settlement

agreement entered into at the mediation, violated a promise to deliver the equipment

that it would be unjust for Carl to avoid, converted equipment that Dale was entitled

to possess, and demonstrated that Carl’s representation—that he would deliver the

equipment—was fraudulent.

      Predicated on its findings and conclusions, the trial court entered judgment that

Dale recover $264,461 from Carl and $180,000 from SOS.

      To give context to the issues raised by Appellants, we augment the background

provided by the findings to elaborate on two additional matters: (1) the evidence

                                          5
offered to support Dale’s damage claim; and (2) a summary judgment entered by the

trial court dismissing a counterclaim filed by Appellants against Dale.

      With respect to Dale’s damage claim, Dale introduced an exhibit that cataloged

equipment that had been purchased by SOS. Dale formulated the list of equipment

contained in the exhibit through draw requests made by SOS to Happy Bank for the

equipment’s purchase and a list of items for which SOS carried insurance. On the

exhibit, Dale highlighted the items that Happy Bank had delivered to him as it was

required to do by the settlement agreement entered into at the mediation, equipment

that Happy Bank had repossessed and had sold prior to the mediation, and the two

stripped-down trucks that Carl had delivered to Dale after the mediation (which are

referenced in finding 9 that is quoted above). In essence, Dale argued that he had

carried his burden of proof to show what equipment SOS had possessed at the time

of the execution of the settlement agreement based on evidence showing what

equipment the company had purchased or insured and which had not been

repossessed by Happy Bank. Dale asked the trial court to draw the inference that the

equipment purchased by SOS that was not shown to have been in the possession of

Happy Bank remained in the possession of SOS at the time of the mediation.

      With the inference in place that the equipment remained in the possession of

SOS, Dale argued that Carl had the burden to account for the equipment’s disposal

prior to the execution of the settlement agreement. For anything other than the

stripped-down trucks that Carl had delivered to Dale after the mediation, Dale argued

                                           6
that Carl’s testimony did not credibly explain what had happened to the equipment

that SOS presumably possessed. Thus, Dale argued that there was evidence that Carl

had breached the obligation created by the settlement agreement to deliver all the

equipment that remained in the possession of SOS to Dale. Dale quantified his

damages by offering his opinions as to the fair market value of the undelivered

equipment. Dale relied on his experience in dealing with used vehicles in his other

business endeavors and on internet research to support his opinions of the fair market

value of the undelivered equipment. The trial court accepted Dale’s opinions and

assessed damages in accordance with them.

      With respect to the summary judgment, Appellants filed a counterclaim

asserting that Dale had breached the settlement agreement by bringing this suit against

them. Dale filed a no-evidence motion for summary judgment on the elements of

whether Dale had breached the settlement agreement and of whether Appellants had

incurred damages. The trial court granted the motion and entered judgment that

Appellants take nothing on their counterclaim.

                                     III. Analysis

      A.     Appellants’ first issue

      In their first issue, Appellants argue that the trial court erred by failing to grant

their motion to transfer venue (1) to Gray County based primarily on the facts that

SOS was headquartered in that county and that the evidence and witnesses germane

to the suit were located there or (2) to Potter County based on the fact that the Happy

                                            7
Bank Guaranty Lawsuit was mediated in that county.            Appellants’ first issue’s

argument goes on at length explaining how the trial court failed to properly apply the

standards of Section 15.002(b) of the Civil Practice and Remedies Code, which

permits a transfer based on the convenience of the parties and witnesses. See Tex.

Civ. Prac. & Rem. Code Ann. § 15.002(b).

      But Appellants ignore that a convenience transfer is not reviewable by appeal.

Subsection (c) of Section 15.002 provides that “[a] court’s ruling or decision to grant

or deny a transfer under Subsection (b) is not grounds for appeal or mandamus and is

not reversible error.” See id. § 15.002(c). The Texas Supreme Court, this court, and

another intermediate appellate court have held that the grant or denial of a motion

based on Section 15.002(b) is not reviewable on appeal. See Garza v. Garcia, 137

S.W.3d 36, 39 (Tex. 2004); Cunningham v. Zurich Am. Ins. Co., 352 S.W.3d 519, 535

(Tex. App.—Fort Worth 2011, pet. denied); see also Tukua Invs., LLC v. Spenst, 413

S.W.3d 786, 795 (Tex. App.—El Paso 2013, pet. denied).

      In their reply brief, Appellants switch gears and appear to argue that we can

review the order denying a motion for a convenience transfer when the trial court fails

to enter specific findings on the three issues that a trial court should consider in

deciding that motion.3 Section 15.002(b) does not require findings; thus, the absence


      3
       Subsection (b) provides,

      For the convenience of the parties and witnesses and in the interest of
      justice, a court may transfer an action from a county of proper venue

                                           8
of findings in an order under this subsection does not invalidate the order or open it

to appellate review.

      Indeed, the Texarkana Court of Appeals rejected the very argument that

Appellants make:

      Pentex contends that, because the transfer order did not include certain
      findings required under Section 15.002(b) of the Texas Civil Practice and
      Remedies Code, the order is invalid and failed to affect a transfer of the
      matter to Tarrant County. See Tex. Civ. Prac. & Rem. Code Ann.
      § 15.002(b) . . . . This section of the Code permits a transfer where the
      court finds certain facts exist. The Texas Civil Practice and Remedies
      Code does not explicitly require the findings to be set out in the order,
      and Pentex cites no authority to support the proposition that omission
      of findings from the order renders the order invalid. Cf. Garza[, 137
      S.W.3d at 38–39] (where motion asserts both improper venue and
      inconvenience, and trial court grants motion without specifying grounds,
      court may presume order was granted on convenience grounds).

In re Gibbs, No. 06-15-00002-CV, 2015 WL 400468, at *3 (Tex. App.—Texarkana

Jan. 30, 2015, orig. proceeding) (mem. op.). We agree with the Texarkana court that



      under this subchapter or Subchapter C to any other county of proper
      venue on motion of a defendant filed and served concurrently with or
      before the filing of the answer, where the court finds:

             (1) maintenance of the action in the county of suit would work an
             injustice to the movant considering the movant’s economic and
             personal hardship;

             (2) the balance of interests of all the parties predominates in favor
             of the action being brought in the other county; and

             (3) the transfer of the action would not work an injustice to any
             other party.

Tex. Civ. Prac. & Rem. Code Ann. § 15.002(b).

                                           9
the language of Subsection (b) does not require findings, and Appellants have cited us

to no case that invalidates an order disposing of a motion seeking a convenience

transfer because it lacks findings.

       We therefore overrule Appellants’ first issue challenging the denial of their

motion to transfer venue.

       B.     Carl’s first issue

       In his first issue, Carl raises a factual-sufficiency challenge to the trial court’s

finding that “[o]ther than two stripped-down trucks, the O’Neals and SOS did not

relinquish any equipment of SOS to Dale as agreed to in the Settlement Agreement.

The fair market value of the equipment that the O’Neals and SOS failed to relinquish

to Dale is $264,461.00.” He also challenges the trial court’s conclusions that Carl’s

actions caused damages to Dale in the amount specified in the quoted finding. The

basis for the challenge in Carl’s first issue is that Dale had previously agreed that Carl

could sell certain vehicles upon which he based his damage calculation, and for this

reason, the damage award improperly included equipment that Carl no longer had

possession of when the settlement agreement was executed.

       The challenge fails.     The agreement to sell the equipment related to an

arrangement to downsize SOS, but Dale never received any proof that the equipment

had been sold pursuant to the agreement. And the question before the trial court was

not whether Dale might have agreed to the sale of equipment on a prior occasion but

whether Carl still had possession of that equipment when he later agreed to deliver all

                                            10
of SOS’s equipment in his possession to Dale. The latter question presented a factual

issue that the trial court resolved adversely to Carl. The factual-sufficiency standards

of review that we apply require that we defer to the trial court’s resolution of the

issue.

         In reviewing the trial court’s findings, we apply the same standards of review as

we would to a jury finding. Lloyd Walterscheid & Walterscheid Farms, LLC v. Walterscheid,

557 S.W.3d 245, 257 (Tex. App.—Fort Worth 2018, no pet.). We review conclusions

of law de novo. Id. at 258.

         How we review the factual sufficiency of the evidence also turns on which

party bore the burden of proof at trial:

         If a party is attacking the factual sufficiency of an adverse finding on an
         issue to which the other party had the burden of proof, the attacking
         party must demonstrate that there is insufficient evidence to support the
         adverse finding. In reviewing an insufficiency[-]of[-]the[-]evidence
         challenge, the court of appeals must first consider, weigh, and examine
         all of the evidence that supports and that is contrary to the jury’s
         determination. A court must sustain an insufficient evidence point when
         the “evidence adduced to support the vital fact, even if it is the only
         evidence adduced on an issue, is factually too weak alone to support it.”
         The court sets aside the judgment if the evidence is so weak “as to be
         clearly wrong and unjust.”

W. Wendell Hall & Ryan G. Anderson, Standards of Review in Texas, 50 St. Mary’s L.J.

1099, 1134–35 (2019) (footnotes omitted).

         On the other side of the coin, a party who had the burden of proof on the

issues is subject to the following standard:



                                             11
       If a party is challenging a jury finding regarding an issue upon which that
       party had the burden of proof, the complaining party must demonstrate
       that “the adverse finding is against the great weight and preponderance
       of the evidence.” In reviewing a challenge that the jury finding is against
       the “great weight and preponderance of the evidence,” the court of
       appeals must first examine the record to determine if there is some
       evidence to support the finding. If such is the case, then the court of
       appeals must determine, in light of the entire record, whether “the
       finding is so contrary to the overwhelming weight and preponderance of
       the evidence as to be clearly wrong and manifestly unjust, or if the great
       preponderance of the evidence supports its non-existence.” Whether
       the great weight challenge is to a finding or a nonfinding, “[a] court of
       appeals may reverse and remand a case for [a] new trial [only] if it
       concludes that the jury’s ‘failure to find’ is against the great weight and
       preponderance of the evidence.”

Id. at 1135–36 (footnotes omitted).

       And in conducting a factual-sufficiency review, we must defer to the credibility

determinations of the trial court:

       In a bench trial, the trial court acts as the factfinder and is the sole judge
       of the credibility of witnesses. The trial court determines the weight of
       testimony, and it resolves conflicts and inconsistencies in the testimony.
       If the evidence is subject to reasonable disagreement, this court will not
       reverse the judgment of [the] trial court.

S-G Owners Ass’n, Inc. v. Sifuentes, 562 S.W.3d 614, 620 (Tex. App.—Houston [1st

Dist.] 2018, no pet.) (citations omitted).

       We outline how the factual sufficiency standards are different depending on

who bears the burden of proof because Dale argues that Carl bore the burden to

prove that he no longer possessed the equipment, and we are unsure that this

proposition is correct. Dale predicates his argument on the principle that Carl (as

managing member of SOS) owed Dale (as another member of the LLC) a fiduciary

                                             12
duty. See Cardwell v. Gurley, No. 05-09-01068-CV, 2018 WL 3454800, at *4–5 (Tex.

App.—Dallas July 18, 2018, pet. denied) (mem. op.) (assuming that Texas Limited

Liability Company Act creates fiduciary duties). With a fiduciary duty in place, Dale

argues that Carl bore the burden of proof to account for the loss or value of assets

once traced into his possession. See Sierad v. Barnett, 164 S.W.3d 471, 480 (Tex.

App.—Dallas 2005, no pet.).

       We see the burden of proof issue slightly differently, with Carl bearing only the

burden of production after Dale made a prima facie case that the equipment was in

Carl’s possession. As a commentator on evidence has noted, “Case law has defined

the term ‘prima facie evidence’ as ‘evidence that, until its effect is overcome by other

evidence, will suffice as proof of a fact in issue.’ . . . Once a prima facie case has been

made, the burden of production shifts to the opponent.” Linda L. Addison, Texas

Practice Guide: Evidence § 3:41 (Dec. 2020 Update). In circumstances similar to this,

courts require a party to rebut a presumption that the party holds assets once the

assets have been traced into the party’s possession. See Beaumont Bank, N.A. v. Buller,

806 S.W.2d 223, 226 (Tex. 1991) (discussing that under the turnover statute, the

presumption of possession arises when property is traced into party’s possession and

that party then has the burden to account).

       Whether Carl bore the burden of proof or the burden of production, we reject

the claim that the trial court’s findings are either clearly wrong and unjust or against

the great weight and preponderance of the evidence. Whatever the nuances of the

                                            13
standard, Carl’s argument is an attempt to have us perform a role that we do not

have—second-guessing the trial court’s credibility determinations.

      A host of factors demonstrate that the trial court acted well within its powers

to make credibility determinations when it rejected Carl’s claim that he had acted on

an authorization from Dale to sell several vehicles:

      •      The agreement that Carl claims authorized him to sell various vehicles

      was made in conjunction with the agreement to downsize SOS, but there was

      an open question regarding whether that agreement was ever acted on.

      •      Whether Carl actually sold any vehicles pursuant to the agreement before

      he executed the settlement agreement presented a question of his credibility.

      Time after time, when asked whether he could document the sale of SOS’s

      equipment, Carl claimed that he had the documentation but had not brought it

      to court. Nor did he explain why he had not produced in discovery the

      documents showing the sales that had occurred.

      •      Carl failed to document that any funds generated by any alleged vehicle

      sales were used to pay down the Happy Bank note.

      The disconnect in Carl’s argument is that whether there was an agreement by

Dale that Carl could sell equipment as part of the company’s downsizing is relevant

only if Carl acted on that agreement before the second commitment arose that SOS

would turn over to Dale all the equipment in its possession at the time of the

execution of the settlement agreement. To prove that he had acted on the prior

                                           14
agreement, Carl asked the trial court to take his word that the equipment had been

disposed of before the second commitment arose. The trial court decided that it

would not take his word, and the applicable standards of review do not empower us

to revisit the trial court’s determination. Accordingly, we overrule Carl’s first issue.

       C.     Carl’s second issue

       Carl’s second issue is a free-ranging challenge to the evidence supporting the

trial court’s damage finding. We interpret Carl’s argument as primarily challenging the

testimony offered by Dale to establish the fair market value of the equipment that he

claims that he should have received. Carl also raises subsidiary arguments that the

evidence conclusively established that the trial court included equipment in its damage

calculation that (1) had been stolen before Carl executed the settlement agreement;

(2) Dale had agreed could be sold; and (3) had been purchased by and belonged to a

company other than SOS. We overrule Carl’s second issue because (1) he waived it

by inadequate briefing; (2) he failed to preserve his claim of error because he made no

objection to Dale’s opinion testimony in the trial court; (3) for his subsidiary

arguments, he once again asked us to step outside our role as an appellate court to

make credibility determinations; and (4) the record does not bear out his contentions.

       With respect to Dale’s valuation testimony, Dale listed himself prior to trial as a

potential expert witness on valuation. The record contains Dale’s pretrial witness list

that describes the areas of his testimony as follows: “Mr. Dale will testify primarily as

a fact witness. Mr. Dale may, however, also provide expert testimony regarding the

                                            15
fair market value of the equipment of SOS . . . .” The record contains no pretrial

challenge to Dale’s testifying as an expert.

       The exhibit containing the values that Dale placed on the various items of

equipment was admitted without objection.           During his trial testimony, Dale

described the methodology that he had used to determine the values that are shown

on the exhibit. That testimony drew no objection.

       In the face of this record, Carl requests that we conduct a “de novo” review of

the trial court’s finding.    The full extent of his legal argument is as follows:

“Ordinarily, market value is established through expert testimony. Reid Rd. Mun. Util.

Dist. No. 2 v. Speedy Stop Food Stores, Ltd., 337 S.W.3d 846, 851–52 (Tex. 2011). There

was no expert testimony in this case.” After this statement, Appellants’ brief points

out that Carl and Colin testified that they did not agree with Dale’s value opinions and

that Carl testified to the various ways that equipment had been disposed of or had

come to no longer be in his possession.

       We will elaborate on why we overrule the present issue. First, Carl waived

error by inadequately briefing his argument. See Tex. R. App. P. 38.1(i) (“The brief

must contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.”). As the quote in the preceding paragraph

demonstrates, Carl’s legal argument consists of a citation to one case and his

conclusory statement that there was no expert testimony in this case.             Carl’s



                                               16
superficial approach to briefing is inadequate.4 Essentially, Carl leaves it up to us to

brief his issue; we have no duty to do so. See Huey v. Huey, 200 S.W.3d 851, 854 (Tex.

App.—Dallas 2006, no pet.). Because Carl’s argument is inadequately briefed, it is

waived. See Jackson v. Vaughn, 546 S.W.3d 913, 922 (Tex. App.—Amarillo 2018, no

pet.).

         Even if Carl had not waived his issue through inadequate briefing, he forfeited

it by failing to object to Dale’s testimony at trial. Carl was forewarned that Dale

would offer expert opinions. At trial, Dale outlined his methodology in reaching his

opinions, which were clearly intended to be those of an expert witness because he

based them on his knowledge, skill, and experience. See Tex. R. Evid. 702 (“A witness

who is qualified as an expert by knowledge, skill, [or] experience . . . may testify in the

form of an opinion or otherwise if the expert’s scientific, technical, or other



         With regard to what an appellant must include in his brief, case law states that
         4



         an appellant must provide such a discussion of the facts and the
         authorities relied upon as may be requisite to maintain the point at issue.
         Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128
         (Tex. App.—Houston [1st Dist.] 2002, pet. denied). “This is not done
         by merely uttering brief conclusory statements, unsupported by legal
         citations.” Id. Appellate courts must construe briefing requirements
         reasonably and liberally, but a party asserting error on appeal still must
         put forth some specific argument and analysis showing that the record
         and the law support his contention. San Saba Energy, L.P. v. Crawford,
         171 S.W.3d 323, 338 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

Gonzalez v. VATR Constr. LLC, 418 S.W.3d 777, 784 (Tex. App.—Dallas 2013, no
pet.).

                                             17
specialized knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue.”).

       On appeal, Carl claims that Dale’s valuation methodologies were flawed. But

Carl did not make this objection at trial and thus has failed to preserve error on this

claim. See Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 233 (Tex.

2004) (“[W]hen a reliability challenge requires the court to evaluate the underlying

methodology, technique, or foundational data used by the expert, an objection must

be timely made so that the trial court has the opportunity to conduct this analysis.”);

see also City of San Antonio v. Pollock, 284 S.W.3d 809, 818 (Tex. 2009) (“When a

scientific opinion is admitted in evidence without objection, it may be considered

probative evidence even if the basis for the opinion is unreliable.”).

       Next, Carl raises subsidiary arguments claiming that the trial court’s damage

award includes equipment that the record shows had been disposed of before the

execution of the settlement agreement or that was never SOS’s property. We address

and reject these arguments for the following reasons:

   • Carl notes that he introduced a police report showing that a vehicle owned by

       SOS had been stolen and stripped of equipment, and for that reason, the

       equipment stripped from the vehicle should not have been included in the

       damage award. Carl testified that he was the one who had made the police

       report about the stolen vehicle. If we understand the argument, Carl contends

       that the testimony about the theft was undisputed and that the trial court was

                                           18
   bound to accept it. We disagree. As the Texas Supreme Court has held, even

   undisputed testimony is seldom conclusive. See City of Keller v. Wilson, 168

   S.W.3d 802, 816 (Tex. 2005) (“Undisputed evidence and conclusive evidence

   are not the same—undisputed evidence may or may not be conclusive, and

   conclusive evidence may or may not be undisputed.”). We have outlined why

   Carl’s testimony presented credibility issues to the trial court; thus, the trial

   court was not bound to accept Carl’s version of the events.

• Carl asserts that Dale had agreed to the sale of certain equipment. We have

   addressed that argument in response to Carl’s second issue.

• If we understand Carl’s remaining argument, it is that an invoice for certain

   equipment shows that it was purchased by an entity named CRL, not SOS, and

   that we should conclude that this demonstrates that SOS never had possession

   of that equipment.     This argument has no support in the record.          Dale

   explained the presence of CRL’s name on the invoice; it was a “quote” for

   tools that were apparently purchased by SOS from CRL. Dale testified as

   follows:

         Q. With regard to the tools that you had mentioned, I want to
         say, in 26, 27, 29 and 31, with the equipment attached, were those
         all brand new, or were some of those tools bought used off of the
         Internet?

               A. I understood them to be all brand new from this quote
         that we got from this CRL Pump & Supply place.



                                      19
Carl himself described documentation from CRL as “quote sheets” for tools that were

purchased by SOS. Carl testified as follows:

      Q. And this is the quote sheet from CRL Pump & Supply. Do you see
      that?

             A. Yes, sure do.

             Q. Now, this -- the tools on this quote were funded by the bank
      four times; is that correct?

             A. That’s correct.

If Carl wants us to conclude that the presence of CRL’s name on an invoice means

that CRL rather than SOS purchased the tools, the quoted testimony demonstrates

the invalidity of that argument. Accordingly, we overrule Carl’s second issue.

      D.     Appellants’ second issue

      In their second joint issue, Appellants challenge a no-evidence summary

judgment granted by the trial court decreeing that they were to take nothing on the

breach-of-contract counterclaim that they had filed against Dale. The trial court

properly granted summary judgment because Appellants’ response offered no

evidence of damages to support a breach-of-contract claim.

      Appellants’ amended counterclaim against Dale alleged that

      Counter-Defendant, DALE, has breached the express terms of the MSA
      attached . . . as Exhibit “B” hereto. In the MSA, DALE, expressly
      released “any and all claims that” he may have against Happy [] Bank,
      CARL O’NEAL, COLIN O’NEAL[,] and SOS ENERGY
      SERVICES, LLC. DALE had actual and/or apparent knowledge of
      equipment in possession of Happy [] Bank, CARL O’NEAL, COLIN
      O’NEAL[,] and/or SOS ENERGY SERVICES, LLC at the time of

                                          20
      the mediation conducted in the underlying lawsuit attached hereto as
      Exhibit “A.” DALE knew or should have known or had the
      opportunity to list out any equipment the subject of the MSA at the time
      of his execution of the MSA. DALE knew or should have known at the
      time he voluntarily entered into the MSA that Happy [] Bank had
      liquidated all equipment that SOS ENERGY SERVICES, LLC had
      that could be sold to reduce the debt on the note by SOS ENERGY
      SERVICES, LLC to Happy [] Bank.

The counterclaim pleaded that the damages that Appellants had incurred were based

on their having “to obtain counsel to defend this baseless action.”

      Dale moved for a no-evidence summary judgment on the ground that “there is

no evidence that [he had] breached the settlement agreement or that any such breach

[had] caused any damages to Carl O’Neal or SOS.” Appellants’ response to Dale’s

motion alleged the same type of damages they had originally pleaded for:

“[Appellants] have incurred damages as a result of seeking necessary counsel to

defend the claims asserted in [Dale]’s Original Petition and a copy of [Appellants’]

employment agreement with The Warner Law Firm has been attached hereto as

Exhibit ‘E.’” The trial court granted Dale’s motion.

      Our court recently delineated the standards that we apply to the review of such

a judgment as follows:

      We review a no-evidence summary judgment [under Texas Rule of Civil
      Procedure 166a(i)] de novo. See Starwood Mgmt., LLC v. Swaim, 530
      S.W.3d 673, 678 (Tex. 2017). When reviewing a no-evidence summary
      judgment, we examine the entire record in the light most favorable to
      the nonmovant, indulging every reasonable inference and resolving any
      doubts against the motion. Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex.
      2006). We review a no-evidence summary judgment for evidence that
      would enable reasonable and fair-minded jurors to differ in their

                                          21
      conclusions. Hamilton [v. Wilson], 249 S.W.3d [425,] 426 [(Tex. 2008)]
      (citing City of Keller[, 168 S.W.3d at 822]). We credit evidence favorable
      to the nonmovant if reasonable jurors could, and we disregard evidence
      contrary to the nonmovant unless reasonable jurors could not. Timpte
      Indus.[, Inc. v. Gish], 286 S.W.3d [306,] 310 [(Tex. 2009)] (citing Mack
      Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006)). If the
      nonmovant brings forward more than a scintilla of probative evidence
      that raises a genuine issue of material fact, then a no-evidence summary
      judgment is not proper. Smith v. O’Donnell, 288 S.W.3d 417, 424 (Tex.
      2009); King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

Shaw v. Wells Fargo Bank, No. 02-20-00011-CV, 2020 WL 5241188, at *1 (Tex. App.—

Fort Worth Sept. 3, 2020, no pet.) (mem. op.).

      Appellants’ argument on appeal is that a fact question prevented the entry of

summary judgment because the parties never came to a meeting of the minds about

what equipment the settlement agreement obligated Carl to deliver to Dale. As Carl

poses the nature of the controversy, Dale believed that he would receive the

equipment that he claimed was in SOS’s possession and that was listed in the exhibit

that he had introduced at trial, and Carl believed that Dale would receive only the two

truck shells, which Carl subsequently delivered. Based on these differing views, Carl

believed that the trial court erred by granting summary judgment and that “[t]he trial

court’s granting of partial summary judgment on this issue was harmful to the

O’NEALS and basically did not allow them their day in court on that issue.”

      This argument is wide of the mark as an attack on the trial court’s summary

judgment.   The issue involved in the trial court’s summary-judgment ruling was

different from whether Dale had a viable breach-of-contract claim; the summary-


                                          22
judgment issue involved whether Appellants had a breach-of-contract claim against

Dale for his act of filing suit against them for breach of contract. The trial court

properly granted summary judgment because Appellants brought forward no evidence

that they had incurred damages as a result of Dale’s alleged breach of contract.

      Appellants claimed damages because they had incurred attorney’s fees to

defend against Dale’s claim. But a party’s claim that he incurred attorney’s fees to

defend against a breach-of-contract claim is not a viable damage claim. The Austin

Court of Appeals aptly summarized this principle and the cases establishing that

principle as follows:

      “Courts have long distinguished attorney’s fees from damages.” In re
      Nalle Plastics Family Ltd. P’ship, 406 S.W.3d 168, 172 (Tex. 2013) (orig.
      proceeding) (citations omitted); see also Haubold v. Med[.] Carbon Research
      Inst., LLC, No. 03-11-00115-CV, 2014 WL 1018008, at *6 (Tex. App.—
      Austin Mar. 14, 2014, no pet.) (mem. op.) (“‘Texas law distinguishes
      between recovery of attorney’s fees as actual damages and recovery of
      attorney’s fees incident to recovery of other actual damages.’” (quoting
      Haden v. David J. Sacks, P.C., 222 S.W.3d 580, 597 (Tex. App.—Houston
      [1st Dist.] 2007), rev’d in part on other grounds, 263 S.W.3d 919 (Tex. 2008)
      (per curiam))). Attorney’s fees are generally not recoverable as damages
      in and of themselves. Tana Oil & Gas Corp. v. McCall, 104 S.W.3d 80, 81
      (Tex. 2003). “Texas has long followed the ‘American Rule’ prohibiting
      [attorney’s] fee awards unless specifically provided by contract or [by]
      statute.” MBM Fin. Corp. v. The Woodlands Operating Co., L.P., 292 S.W.3d
      660, 669 (Tex. 2009) (citing Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d
      299, 310–11 (Tex. 2006)).

Landmark Dividend LLC v. Hickory Pass L.P., No. 03-16-00002-CV, 2017 WL 5560082,

at *2 (Tex. App.—Austin Nov. 17, 2017, no pet.) (mem. op.); see also Dall. Area Rapid

Transit v. Amalgamated Transit Union Local No. 1338, No. 05-17-01051-CV, 2018 WL


                                           23
6187590, at *1 (Tex. App.—Dallas Nov. 27, 2018, no pet.) (mem. op.) (noting rule

that attorney’s fees are not recoverable as damages unless suit is one by attorney to

recover fees from client or a malpractice suit against attorney).

      Because Appellants’ argument ignores the basis for the trial court’s grant of

summary judgment, it offers no valid challenge to that ruling. Accordingly, we

overrule Appellants’ second issue.

                                     IV. Conclusion

      Having reviewed and overruled each of the issues raised by Appellants jointly

and by Carl individually, we affirm the trial court’s judgment.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Delivered: January 21, 2021




                                           24